Title: From Benjamin Franklin to Lafayette, 17 September 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir
Passy, Sept. 17. 1782
I continue to suffer from this cruel Gout: But in the midst of my Pain the News of Made [Madame] de la Fayette’s safe Delivery, and your Acquisition of a Daughter gives me Pleasure.
In naming our Children I think you do well to begin with the most antient State. And as we cannot have too many of so good a Race, I hope you & Me. de la Fayette will go thro’ the Thirteen. But as that may be in the [common?] Way too severe a Task for her delicate Frame, and Children of Seven Months may become as Strong as those of Nine, I consent to the Abridgement of Two Months for each; and I wish her to spend the Twenty-six Months so gained, in perfect Ease, Health & Pleasure.
While you are proceeding, I hope our States will some of them new-name themselves. Miss Virginia, Miss Carolina, & Miss Georgiana will sound prettily enough for the Girls; but Massachusetts & Connecticut, are too harsh even for the Boys, unless they were to be Savages.
That God may bless you in the Event of this Day as in every other, prays Your affectionate Friend & Servant
B Franklin
